EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 28th day
of October, 2012 between BJ'S RESTAURANTS, INC., a California corporation (the
“Company”) and GREGORY TROJAN (the “Executive”).
 
1.           Term.    Subject to the termination provisions of Section 7 below,
the term of this Agreement (“Term”) shall commence on December 3, 2012 or, if
later, the actual date on which Executive's employment with the Company
commences (the "Commencement Date") and end on December 31, 2017 (“Termination
Date”).  This Agreement shall automatically be extended for additional one year
terms beyond the Termination Date (the “Extended Termination Date”) or the then
current Extended Termination Date unless at least six months prior to the
Termination Date or the then current Extended Termination Date, Executive or the
Company shall have given written notice that he or it does not wish to extend
the Agreement.  Notwithstanding anything to the contrary contained in this
Agreement, notice of the Company’s intention not to extend the Agreement shall
not be deemed to be a termination of Executive without Cause.
 
2.           Employment.   During the Term (and any extension thereof),
Executive shall be employed as and hold the title of President.  Effective as of
February 1, 2013 and through the remainder of the Term (and any extension
thereof), Executive shall also hold the title of Chief Executive Officer
("CEO").  Executive, in his capacity as President, will have the full range of
executive duties and responsibilities that are customary for public company
President positions and, in his capacity as CEO, will have the full range of
executive duties and responsibilities that are customary for public company CEO
positions.  Executive shall have such other powers and duties as may be from
time to time reasonably assigned to him by the Board of Directors of the Company
(the “Board”).  Executive will also serve, at the request of the Board and for
no additional compensation, as a director and/or officer of one or more of the
Company's subsidiaries.  Executive shall devote substantially all of his time,
attention and energies to the business and affairs of the Company.  The Company
and the Board shall take all reasonable action within their control to cause
Executive to be appointed or elected to the Board promptly following the
Commencement Date and thereafter during the term of this Agreement.
 
3.           Salary.  The Company shall pay Executive salary at an annual rate
of $850,000.00 less applicable deductions (the “Base Salary”).  Such Base Salary
will be reviewed by the Compensation Committee of the Board at least annually
but may not be decreased without consent of Executive.
 
4.           Annual Bonus Opportunity; Special Bonus.
 
(a)           Executive shall be eligible for an annual cash bonus (“Bonus”)
opportunity which shall be targeted at no less than 80% of the Base Salary.  The
actual amount of any annual Bonus shall be determined by the Board of Directors
based upon performance criteria that will be established by the Compensation
Committee of the Board of Directors after consultation with you each year.  The
Bonus, if any, shall be paid in full as soon as the relevant information is
reasonably available but in no event later than 74 days following the end of the
Company's fiscal year in which earned.
 
(b)           In addition to the Bonus, Executive shall be entitled to receive a
special signing bonus (the "Signing Bonus") in the amount of $350,000 (less
applicable deductions) which shall be payable thirty (30) days after the
Commencement Date or January 31, 2013, whichever is later.  In connection with
the Company's grant of the Signing Bonus, Executive represents and warrants to
the Company that he is not entitled to and shall forfeit any annual incentive
bonus, severance or similar payment to which he would otherwise be entitled from
his current employer (Guitar Center, Inc. or its affiliates) in connection with
his decision to terminate his employment therewith (other than accrued but
unpaid salary, accrued vacation, accrued car allowance, equity compensation,
unpaid expense reimbursements and COBRA coverage, if applicable).
 
 
 

--------------------------------------------------------------------------------

 
5.           Special Equity Grant.
 
(a)           Effective on the Commencement Date, Executive shall be granted an
equity award (the "Award") under the Company's 2005 Equity Incentive Plan (as it
may be amended from time to time, the "Plan") having an aggregate grant date
value of $3,750,000 and consisting of a combination of (i) non-qualified stock
options to purchase shares of Company common stock (the "Options") at an
exercise price equal to the Fair Market Value (as defined in the Plan) of a
share of Company common stock on the trading day immediately preceding the
Commencement Date, and (ii) restricted stock units representing a right to
receive shares of Company common stock or the value of such shares in cash on
the vesting date ("RSUs").  The Fair Market  Value of the Options shall be
determined by the Company using Black Scholes valuation methodology and RSUs
shall be valued at the Fair Market Value of the underlying shares on the trading
day immediately preceding the Commencement Date.  Such Options and RSUs shall
not provide for “deferral of compensation” under Treasury Regulations Section
1.409A-1(b) pursuant to the exemptions described therein for certain stock
rights and short-term deferrals, respectively.  Prior to the Commencement Date,
Executive shall have the right to choose the allocation of the Award between
RSUs and Options; provided however that (i) no more than fifty percent (50%) of
the aggregate grant date value of the Award may be in the form of RSUs with the
remainder of the Award being in Options, and (ii) if Executive fails to notify
the Company of his preferred allocation between RSUs and Options prior to the
Commencement Date, the Company shall have the right to determine such allocation
in its sole discretion.
 
(b)           Options and RSUs shall be evidenced by the Company's standard
forms of award agreements (related Notice of Grant and Grant Summary) consistent
with the provisions of this Agreement and the Plan (each, an "Award Agreement"
and collectively, the "Award Agreements").  Subject to the additional vesting
and other provisions of Section 5(c) and (d) below, which shall be reflected in
the Award Agreements, the Options and RSUs shall vest in five equal annual
installments of twenty percent (20%) commencing on the first yearly anniversary
of the Commencement Date and ending on the fifth yearly anniversary of the
Commencement Date.  Options shall be exercisable by Executive at any time after
vesting and shall expire on the tenth yearly anniversary of the grant date (the
"Expiration Date").  The Award Agreement for the Options shall permit the
purchase price for any shares of Company common stock subject to the Options to
be paid by any means permitted under the Plan, as well as by “net exercise,”
pursuant to which the number of shares issuable upon exercise of the Options
shall be reduced by such number of shares as have an aggregate Fair Market Value
equal to the aggregate exercise price (plus tax withholdings, if applicable).
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement or any Award Agreement, if, during the first twelve (12) months
following the Commencement Date, Executive's employment is terminated by the
Company without Cause (as defined in Section 7 of this Agreement) or by
Executive with Good Reason (as defined in Section 7 of this Agreement), then the
Awards shall automatically vest so that an aggregate of twenty percent (20%) of
each of the Options and RSUs shall be vested as of the date of termination of
employment.  Except as specifically provided in this Section 5(c), if
Executive's employment terminates for any reason, the unvested portion of any
Options or RSUs granted as part of the Award shall not vest and shall
immediately terminate.
 
(d)           In the event Executive is terminated by the Company without Cause,
resigns for Good Reason, dies or suffers a Disability during the Term, Executive
(or his estate or designated representative) shall have twelve (12) months to
exercise any Options to the extent such Options were vested on or before the
date of death or Disability (but not beyond the Expiration Date), after which
time the Options shall expire.  In the event Executive resigns without Good
Reason, Executive will have ninety (90) days following termination of employment
to exercise any vested Options.  If Executive is terminated by the Company for
Cause, the Options shall expire on the date of such termination.


 
2

--------------------------------------------------------------------------------

 
6.           Benefits.
 
(a)           Executive shall be entitled to paid vacation and business expense
reimbursement in accordance with the Company’s policies.  Executive shall also
be entitled to participate with other similarly situated executive officers of
the Company based on position, tenure and salary in any plan of the Company
relating to health insurance, stock purchases, pension, thrift, profit sharing,
life insurance, disability insurance, education, or other retirement or
executive benefits that the Company has adopted or may hereafter adopt for the
benefit of its executive officers.  The Company shall use its best efforts to
have its insurance providers credit Executive’s service with his current
employer toward any waiting period required to participate in the Company’s
health insurance and other benefits and to waive any in-network or
out-of-network deductible for the current plan year.  In the event that an
insurance provider does not waive any waiting period, the Company shall
reimburse Executive, in accordance with the Company’s expense reimbursement
policies, for premiums paid by Executive pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) for continuation coverage through
the date on which he enters the Company’s benefit plans, which reimbursement
shall include an additional amount such that after satisfaction of all taxes
reasonably anticipated to be owed by Executive on such payment Executive shall
retain an amount equal to the gross value of Executive’s COBRA premium
payments.  In the event that an insurance provider does not waive any in-network
or out-of-network deductible, the Company shall reimburse Executive, in
accordance with the Company’s expense reimbursement policies, for deductibles
paid by Executive under the Company’s health insurance and other benefit plans
for the current plan year, which reimbursement shall include an additional
amount such that after satisfaction of all taxes reasonably anticipated to be
owed by Executive on such payment Executive shall retain an amount equal to the
gross value of Executive’s deductible payments.
 
(b)           Executive shall be entitled to a car allowance of $1,800 per
month; provided, however, that the Company may, with the Executive's consent,
substitute a company-provided leased vehicle in lieu of the car allowance so
long as the Company expense associated with such lease vehicle (lease payments,
license, taxes and insurance) does not exceed $1,800 per month.
 
(c)           Executive shall be reimbursed for his reasonable legal fees
incurred in connection with negotiating and drafting this agreement up to a
maximum of $20,000.
 
(d)           The Company shall pay all unreimbursed out-of-pocket costs
associated with an annual physical examination of Executive, such amount not to
exceed $3,000 per year.
 
7.           Termination; Severance.
 
           (a)           Executive’s employment may be terminated by the Company
at any time with or without Cause by delivery of written notice of termination
to Executive.  Upon any termination of Executive's employment for any reason,
Executive shall automatically be deemed to have resigned all positions as an
officer of the Company and any subsidiary of the Company.  Unless otherwise
requested by the Board, Executive shall be deemed to have resigned from his
position as a director of the Company and any subsidiaries upon termination of
his employment for any reason.
 
(b)           Subject to the provisions of Sections 7(c) and (d) below, in the
event the Company terminates Executive without Cause (for reasons other than his
death or Disability) or Executive resigns for Good Reason, in addition to any
accrued but unpaid compensation due to him under applicable law, any vesting
and/or payout of Awards pursuant to Section 5, any earned but unpaid Bonus for
the fiscal year ending immediately before the year of termination of employment,
and any Other Benefits (as defined below), he shall be entitled to receive a
lump sum cash payment sixty (60) days following the date of his Separation from
Service (as defined in Section 9 below) equal to 100% of Executive's then
current Base Salary; provided, however, that if such Separation from Service
occurs prior to the second yearly anniversary of the Commencement Date, the lump
sum cash payment shall equal 200% of Executive's then current Base Salary.  It
shall be a condition to receipt of the lump sum cash payment described in this
Section 7(b) that Executive shall execute the Company’s standard form of
 
 
3

--------------------------------------------------------------------------------

 
general release of the Company and its affiliates, which release shall be
provided to Executive no later than the date of his Separation from Service.
 
(c)           In the event Executive resigns or voluntarily terminates his
employment for any reason (other than for Good Reason) or Executive’s employment
is terminated for Cause or as a result of his death or Disability, in addition
to any amounts required to be paid pursuant to Section 5, the Company shall only
be required to pay Executive (i)  any unpaid Base Salary and accrued vacation
pay earned prior to the date of Executive’s termination, (ii) any unpaid
reimbursements due Executive for expenses incurred by Executive prior to the
date of Executive’s termination, (iii) any accrued but unpaid car allowance
accrued prior to the date of Executive’s termination, and (iv) any benefits that
are required, or to which Executive is entitled, under any plan, contract or
arrangement maintained by the Company as of the end of his employment, in each
case on the date on which such payment or benefit would otherwise have been
payable to Executive under the Company’s payroll practices or the terms of the
applicable contract or plan (or, in the case of accrued vacation day, on the
60th day following the date of Executive’s Separation from Service),; provided,
however, nothing in this clause (iv) shall require the continuation of such
benefits following termination unless such continuation is required under
applicable law or the specific terms of the plan, contract or arrangement
(together, the “Other Benefits”).
 
(d)           For purposes of this Agreement, “Cause” shall mean (i) an act or
acts of dishonesty undertaken by Executive and intended to result in material
personal gain or enrichment of Executive or others at the expense of the
Company, (ii) gross misconduct that is willful or deliberate on Executive’s part
and that, in either event, is materially injurious to the Company, (iii) the
conviction or plea of nolo contendere of Executive of a felony, (iv) the
commission by Executive of any act involving moral turpitude which (A) brings
the Company or any of its affiliates into public disrepute or disgrace, or (B)
causes material injury to the customer relations, operations or the business
prospects of the Company or its affiliates, in each case notwithstanding written
notice of objection from the Board and the expiration of a 30-day cure period,
(v) the ongoing and repeated material neglect of his duties on a general basis
(other than as a result of illness or Disability), notwithstanding written
notice of objection from the Board and the expiration of a 30 day cure period,
or (vi) the material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by Executive within 30 days after
written notice thereof to Executive from the Company.  The cessation of
employment by Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to Executive a copy of a resolution, duly
adopted by the affirmative vote of not less than a majority of the entire
non-employee membership of the Board (for the sake of clarity, not including
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice to Executive and an opportunity for him, together with his
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, one or more causes for termination exist under this Section 7(d),
and specifying the particulars thereof in detail.
 
(e)            For purposes of this Agreement, "Good Reason" shall mean:
 
(i)           the appointment of any individual other than Gerald W. Deitchle as
CEO prior to February 1, 2013;
 
(ii)           the failure to appoint Executive as CEO effective as of February
1, 2013;
 
(iii)           any removal of Executive from his then-current offices (which
shall not be deemed to include his role as Chairman in the event he is then
serving in such capacity), or any failure by the Company to nominate or seek
re-election of Executive to the Board of Directors, except in connection with
termination of Executive’s employment for death, Disability, Cause or his
voluntary resignation;
 
 
4

--------------------------------------------------------------------------------

 
(iv)           any involuntary material reduction in Executive's then-current
Base Salary or any involuntary material reduction in Executive's comprehensive
benefit package (other than changes, if any, required by group insurance
carriers applicable to all persons covered under such plans or changes required
under applicable law);
 
(v)           the assignment to Executive of duties that represent or constitute
a material adverse change in Executive’s position, duties, responsibilities and
status with the Company;
 
(vi)           an involuntary material adverse change in Executive's authorities
or reporting responsibilities; except in connection with the termination of
Executive's employment for Cause, upon the Disability or death of Executive, or
upon the voluntary resignation by Executive;
 
(vii)           a relocation of the Company’s principal executive offices to a
location that is more than 60 miles from the location of Executive’s primary
residence as of the date of this Agreement (La Cañada Flintridge, California)
that was not recommended by the Executive to the Board; or
 
(viii)           the material breach of any terms and conditions of this
Agreement by the Company, including without limitation Section 13;
 
provided, however, that a termination shall not be considered for Good Reason
unless Executive has given notice to the Company of the event constituting Good
Reason within ninety (90) days of the initial occurrence thereof, such event has
not been cured by the Company within thirty (30) days after written notice
thereof to the Company from Executive, and Executive resigns no later than 180
days after the initial occurrence of such event.  Notwithstanding anything to
the contrary contained in this Agreement, notice of the Company’s intention not
to extend the Agreement shall not be deemed to be Good Reason.
 
(f)           Notwithstanding any other provision hereof, any amounts payable to
Executive under this Section 7 during the first six months and one day following
the date of Executive’s Separation from Service pursuant to this Section 7 that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code, shall be deferred until the date six months and one day following
such Separation from Service (or if earlier, the date of Executive’s death) to
the extent necessary to avoid adverse tax consequences under Section 409A, and
if such payments are required to be so deferred, the first payment shall be in
an amount equal to the total amount to which Executive would otherwise have been
entitled to during the period following the date of Separation from Service if
the deferral had not been required.  Subsequent payments shall be made in
accordance with the dates and terms set forth herein.
 
(g)           For purposes of this Agreement, "Disability" shall mean
Executive’s incapacity due to physical or mental illness which has resulted in
him being absent from the full time performance of substantially all of his
material duties with the Company for 90 consecutive days or 180 days total
within any 12-month period, as determined in good faith by the Board.
 
           8.           Covenants.
 
(a)           Confidential Information.  During the term of this Agreement and
thereafter, Executive shall not, except as may be required to perform his duties
hereunder or as required by applicable law or court order, disclose to others
for use, whether directly or indirectly, any Confidential Information regarding
the Company.  “Confidential Information” shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not available to the general public or that does not otherwise
become available to the general public, and that was learned by Executive in the
course of his employment by the Company, including, without limitation, any
data, formulae, recipes, methods, information, proprietary knowledge, trade
secrets and client and customer
 
5

--------------------------------------------------------------------------------

 
lists and all papers, resumes, records and other documents containing such
Confidential Information.  Executive acknowledges that such Confidential
Information is specialized, unique in nature and of great value to the Company,
and that such information gives the Company a competitive advantage.  Upon the
termination of his employment, Executive will promptly deliver to the Company
all documents, maintained in any format, including electronic or print, (and all
copies thereof) in his possession containing any Confidential Information.
 
(b)           Noncompetition.  Except as otherwise provided herein, Executive
agrees that during the term of this Agreement he will not, directly or
indirectly, without the prior written consent of the Company, provide consulting
services with or without pay, or own, manage, operate, join, control,
participate in, or be connected as a stockholder, partner, or otherwise with any
business, individual, partner, firm, corporation, or other entity which is then
in competition with the Company or any present affiliate of the Company in the
industry of owning or operating full-menu table service casual dining
restaurants; provided, however, that the “beneficial ownership” by Executive,
either individually or as a member of a “group,” as such terms are used in Rule
13d under the Securities Exchange Act of 1934, as amended (the "Exchange Act")
of not more than 5% of the voting stock of any corporation shall not be a
violation of this Agreement.  Notwithstanding the foregoing, Executive shall be
permitted to maintain his directorship with Domino’s Pizza, Inc., and Executive
shall be permitted to maintain any other ownership interests and directorship
approved by the Company’s Board prior to the Commencement Date so long as they
do not interfere with the performance of his duties and do not constitute
competitive activities.
 
(c)           Right to Company Materials.  Executive agrees that all styles,
designs, recipes, lists, materials, books, files, reports, correspondence,
records, and other documents (“Company Material”) used, prepared, or made
available to Executive, shall be and shall remain the property of the
Company.  Upon the termination of his employment and/or the expiration of this
Agreement, all Company Materials shall be returned immediately to the Company,
and Executive shall not make or retain any copies thereof.
 
(d)           Non-Solicitation.  Executive understands and agrees that in the
course of employment with the Company, Executive will obtain access to and/or
acquire Company trade secrets, including Confidential Information, which are
solely the property of the Company.  Therefore, to protect such trade secrets,
Executive promises and agrees that during the term of this Agreement, and for a
period of one year thereafter, he will not actively solicit or assist or
instruct others in soliciting any employees, customers, franchisees, landlords,
or suppliers of the Company or any of its present or future subsidiaries or
affiliates, to divert their employment or business to or with any individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company, or any subsidiary or affiliate of the Company.  The
Company acknowledges in this regard that its customers, landlords and suppliers
do have existing relationships and likely will have future relationships with
the Company’s direct and indirect competitors in the restaurant industry in the
ordinary course of their activities.  For purposes of this Section 8, “solicit”
shall not include general advertisements or other communications in any media
not targeted specifically at such employees, customers, franchisees, landlords,
or suppliers, and any responses by such persons thereto.
 
(e)           Non-disparagement.  Except for statements of fact, internal
Company communications relating to the performance of the Company, disclosures
required under applicable law or in connection with any legal proceedings with
respect to which Executive is a party or witness, Executive will not make any
disparaging remarks regarding the Company at any time during or after the
termination of his employment with the Company. Except for statements of fact,
internal communications relating to the performance of Executive, and
disclosures required under applicable law or in connection with any legal
proceedings with respect to which the Company is a party or witness, the Company
will not make any disparaging remarks regarding Executive at any time during or
after the termination of his employment with the Company.
 
 
6

--------------------------------------------------------------------------------

 
9.           Code Sections 280G and 409A.
 
(a)           Notwithstanding any other provision of this Agreement, in the
event that Executive becomes entitled to receive or receives any payments,
options, awards or benefits (including, without limitation, the monetary value
of any non-cash benefits and the accelerated vesting of stock options or
restricted stock) under this Agreement or under any other plan, agreement or
arrangement with the Company, from any person whose actions result in any change
described in Section 280G(b)(2)(A)(i) (a “Section 280G Transaction”) of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the "Code") or from any person affiliated with the Company or such
person (collectively, the “Payments”) that may separately or in the aggregate
constitute “parachute payments” within the meaning of Code Section 280G and it
is determined that, but for this Section 9(a), any of the Payments will be
subject to any excise tax pursuant to Code Section 4999 or any similar or
successor provision (the “Excise Tax”), the Company shall pay to Executive
either (i) the full amount of the Company Payments (as defined below) or (ii) an
amount equal to the Company Payments (as defined below), reduced by the minimum
amount necessary to prevent any portion of the Payments from being an “excess
parachute payment” (within the meaning of Code Section 280G) (the “Capped
Payments”), whichever of the foregoing amounts results in the receipt by
Executive, on an after-tax basis, of the greatest amount of Payments
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax.  For purposes of determining whether Executive would receive a
greater after-tax benefit from receipt of the Capped Payments than from receipt
of the full amount of the Payments, (i) there shall be taken into account any
Excise Tax and all applicable federal, state and local taxes required to be paid
by Executive in respect of the receipt of such payments and (ii) such payments
shall be deemed to be subject to federal income taxes at the highest rate of
federal income taxation applicable to individuals that is in effect for the
calendar year in which the benefits are to be paid, and state and local income
taxes at the highest rate of taxation applicable to individuals in the state and
locality of employee’s residence on the effective date of the Section 280G
Transaction, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes (as determined by assuming
that such deduction is subject to the maximum limitation applicable to itemized
deductions under Code Section 68 and any other limitations applicable to the
deduction of state and local income taxes under the Code).
 
(b)              In the event that Section 9(a) applies and a reduction is
required to be applied to the Company Payments thereunder, the Company Payments
shall be reduced by the Company in its reasonable discretion in the following
order and in a manner that complies with Code Section 409A (as determined by the
Company): (i) reduction of any cash payments otherwise payable to Executive that
are exempt from Code Section 409A; (ii) reduction of any cash payments otherwise
payable to Executive that are subject Code Section 409A on a pro-rata basis or
such other manner that complies with Code Section 409A, as determined by the
Company, (iii) cancellation of accelerated vesting of equity awards (other than
stock options) that are exempt from Code Section 409A; (iv) cancellation of
accelerated vesting of stock options that are exempt from Code Section 409A; and
(v) reduction of any other payments and benefits otherwise payable to the
Executive by the Company on a pro-rata basis or such other manner that complies
with Code Section 409A, as determined by the Company.  If acceleration of
vesting of Executive’s stock options or other equity awards is to be reduced
pursuant to clauses (iii) or (iv) of the immediately preceding sentence, such
acceleration of vesting shall be accomplished by first canceling such
acceleration for the vesting installment that will vest last and continuing to
the extent necessary by canceling such acceleration for the next vesting
installment with the latest vesting.  For purposes of this Section 9, the term
“Company Payments” means any payments, options, awards or benefits (including,
without limitation, the monetary value of any non-cash benefits and the
accelerated vesting of stock options or restricted stock) under this Agreement
or under any other plan, agreement or arrangement with the Company.


(c)             All calculations and determinations under this Section 9,
including application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be

 
7

--------------------------------------------------------------------------------

 
made by an accounting firm selected by the Company and reasonably acceptable to
Executive which is designated as one of the four largest accounting firms in the
United States (the “Accounting Firm”).  All determinations made by the
Accounting Firm under this Section 9 shall be conclusive and binding on both the
Company and Executive, and the Company shall cause the Accounting Firm to
provide its determinations and any supporting calculations with respect to
Executive to the Company and Executive.  The Company shall bear all fees and
expenses charged by the Accounting Firm in connection with its services.  For
purposes of making the calculations and determinations under this Section 9,
after taking into account the information provided by the Company and Executive,
the Accounting Firm may make reasonable, good faith assumptions and
approximations concerning the application of Code Sections 280G and 4999.  The
Company and Executive shall furnish the Accounting Firm with such information
and documents as the Accounting Firm may reasonably request to assist the
Accounting Firm in making calculations and determinations under this Section 9.
 
(d)           The parties agree that all provisions of this Agreement are
intended to meet, and to operate in accordance with, in all material respects,
the requirements of paragraphs (2), (3), and (4) of Section 409A(a) of the Code,
and any guidance from the Department of Treasury or Internal Revenue Service
thereunder, but only to the extent any compensation or benefits provided
hereunder are not excepted or excluded from such requirements pursuant to the
short-term deferral exception described in Treasury Regulations Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulations Section 1.409A-1(b)(9)(iii), or otherwise.  In this regard
each severance payment under Section 7 of this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code.    Where ambiguity or
uncertainty exists, this Agreement shall be interpreted in a manner which would
qualify any compensation payable hereunder to satisfy the requirements for
exception to or exclusion from Section 409A and the taxes imposed
thereunder.  In the event either party reasonably determines any item payable by
the Company to the Executive pursuant to this Agreement that is not subject to a
substantial risk of forfeiture would not meet, or is reasonably likely not to
meet, the requirements of paragraphs (2), (3) and (4) of Section 409A, or to
qualify as excepted or excluded from Section 409A, such party shall notify the
other in writing.  Any such notice shall specify in reasonable detail the basis
and reasons for such party’s determination.  The parties agree to negotiate in
good faith the terms and conditions of an amendment to this Agreement and to
avoid the inclusion of such item in a tax year before the Executive’s actual
receipt of such item of income; provided, however, nothing in this Section 9
shall be construed or interpreted to require the Company to increase any amounts
payable to the Executive pursuant to this Agreement or to consent to any
amendment that would materially and adversely change the Company’s financial,
accounting or tax treatment of the payments to the Executive under this
Agreement.  Any item payable under this Agreement that the Company reasonably
determines is subject to Section 409A(a)(2)(B)(i) of the Code, shall not be paid
or commence to be paid before the later of (a) six months after the date of the
Executive’s Separation from Service and (b) the payment date or commencement
date specified in this Agreement for such item.


Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A of
the Code shall be paid or provided to Executive only upon a Separation from
Service.


Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year, in no event shall any expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.


 
8

--------------------------------------------------------------------------------

 
(e)           In any case where Executive’s Separation from Service and the date
by which Executive is required to deliver a release pursuant to Section 7(b)
fall in two separate taxable years, any amount required to be paid to Executive
that is conditioned on the effectiveness of a release and is treated as
nonqualified deferred compensation for purposes of Code Section 409A shall be
paid in the later taxable year.


(f)           For purposes of this Agreement, "Separation from Service" shall
mean a "separation from service" within the meaning of Section 409A(2)(A)(i) of
the Code and the underlying Treasury Regulations.  Notwithstanding anything to
the contrary contained in this Agreement, a termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “Separation from Service.”


10.           Indemnity.  The Company shall to the extent permitted and required
by law, indemnify and hold Executive harmless from costs, expense or liability
arising out of or relating to any acts or decisions made by Executive in the
course of his employment to the same extent the Company indemnifies and holds
harmless other officers and directors of the Company in accordance with the
Company’s established policies.  This indemnity shall include, without
limitation, advancing Executive attorneys’ fees to the fullest extent permitted
by applicable law.  The Company agrees to continuously maintain directors and
officers' liability insurance with reasonable limits of coverage at least equal
to those in effect on the Commencement Date  (unless Executive has voted in
favor of a reduction in such coverage as a member of the Board of Directors or
has implemented a reduction in his capacity as an executive officer of the
Company without a vote of the Board of Directors) and to include Executive
within said coverage while Executive is employed by the Company and for at least
six (6) years after the termination of Executive's employment by the Company.
 
11.           Representations and Warranties; Compliance With Company Policies.
 
(a)           Executive hereby represents and warrants as follows to the Company
as a material inducement for the Company to enter into this Agreement:
 
(i)           Neither Executive nor any prior employer of Executive or any
entity with respect to which Executive has served as a director, officer,
manager or greater than 5% beneficial owner, was permanently denied a liquor
license primarily and directly as a result of Executive's activities; and
 
(ii)           Executive is not subject to any agreements or restrictive
covenants with prior employers that would have a material adverse impact on the
Company’s operations or materially interfere with Executive's performance of his
obligations hereunder.
 
(b)           Executive understands and agrees that, as an officer and director
of a publicly traded company subject to the reporting requirements under the
Exchange Act and the listing and other requirements of applicable securities
exchanges, he will be subject to and agrees to abide by Company policies
applicable to executive officers and/or directors of the Company as in effect
from time to time (including, without limit, insider trading policies and a Code
of Integrity, Ethics and Conduct, copies of which have been provided to
Executive) (collectively, the "Company Policies").  Executive acknowledges and
agrees that such Company Policies and the application thereof to Executive and
other officers and/or directors of the Company shall not constitute grounds for
a Good Reason termination by Executive.
 
12.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
 
9

--------------------------------------------------------------------------------

 
13.           Assumption by Successor.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes this Agreement by operation of law, or otherwise
 
14.           Arbitration.  Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or Executive's employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Orange County or Los Angeles, California in accordance with the
laws of the State of California.  The arbitration shall be conducted in a
procedurally fair manner by a mutually agreed upon neutral arbitrator selected
in accordance with the National Rules for the Resolution of Employment Disputes
(“Rules”) of the American Arbitration Association or if none can be mutually
agreed upon, then by one arbitrator appointed pursuant to the Rules. The
arbitration shall be conducted confidentially in accordance with the Rules.  The
arbitration fees shall be paid by the Company.  Each party shall have the right
to conduct discovery including depositions, requests for production of documents
and such other discovery as permitted under the Rules or ordered by the
arbitrator.  The statute of limitations or any cause of action shall be that
prescribed by law.  The arbitrator shall have the authority to award any damages
authorized by law for the claims presented including punitive damages and shall
have the authority to award reasonable attorneys’ fees to the prevailing party
in accordance with applicable law.  The decision of the arbitrator shall be
final and binding on all parties and shall be the exclusive remedy of the
parties.  The award shall be in writing in accordance with the Rules, and shall
be subject to judicial enforcement in accordance with California
law.  Notwithstanding anything to the contrary contained in this Section 14,
nothing herein shall prevent or restrict the Company or Executive from seeking
provisional injunctive relief from any forum having competent jurisdiction over
the parties.
 
15.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement constitutes the entire understanding
of the parties hereto as to the subject matter hereof and supersedes any prior
oral or written agreements between the parties relating to the subject matter
hereof.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.
 
[Signature page immediately follows]
 


 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.
 
BJ'S RESTAURANTS, INC.
 


By:___/s/ Greg Levin___________________________
        Greg Levin, Chief Financial Officer
 


By:____/s/ Peter A. Bassi________________________
       Peter A. Bassi, Lead Independent Director
 


EXECUTIVE:
 
___/s/ Gregory Trojan___________________________
 
 
GREGORY TROJAN
 


 
 








11


--------------------------------------------------------------------------------



